DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Upon further consideration, a new ground of rejection is made (see the 35 U.S.C. 103 rejection below).

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10-11, it is suggested to replace the article “the” with --an-- in the phrase “the inner diameter of the casing” since there is a lack of antecedent basis for this claim term.
Claim 9 is objected to because of the following informalities: in lines 10-11, it is suggested to replace the article “the” with --an-- in the phrase “the inner diameter of the casing” since there is a lack of antecedent basis for this claim term.  
Claim 17 is objected to because of the following informalities: in line 5, it is suggested to insert the article --a-- before the phrase “running position” to improve clarity.
Claim 17 is objected to because of the following informalities: in line 8, it is suggested to replace the article “the” with --a-- in the phrase “the downhole direction” since there is a lack of antecedent basis for this claim term.
17 is objected to because of the following informalities: in lines 15-16, it is suggested to insert the word --and-- before the phrase “compress resilient members” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Streater US6681858 and Bricco et al. US20160046529.
Regarding independent claim 1, Minshull discloses, in Figures 1-12,
A packer milling tool (Minshull; Fig. 1-12; underreamer 1) for removing a packer beyond a restriction in a casing of a wellbore (intended-use), the packer milling tool comprising: a milling body (Minshull; upper stabilizer body 6) with an outer diameter (Minshull; Fig. 7; outer diameter of upper stabilizer body 6); milling blocks (Minshull; cutters with cone arms 14 and roller cutters 22) positioned at intervals around a circumference of the milling body (Minshull; Fig. 1-12), each milling block pivotably attached to the milling body and pivotable between a running position (Minshull; Fig. 3) and a milling position (Minshull; Fig. 4); and a wash pipe (Minshull; Fig. 5; 
Minshull does not disclose the rotational diameter is less than the inner diameter of the casing when in the milling position; and wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position.
Streater teaches the rotational diameter is less than the inner diameter of the casing when in the milling position (Streater; Fig. 4-5 sequence of milling a packer within a casing without milling the casing itself by having sufficient radial clearance).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameters as taught by Minshull so that the rotational diameter is less than the inner diameter of the casing when in the milling position as taught by Streater for the purpose of preventing unintentional damage to the casing while milling out the packer.
Minshull in view of Streater does not teach wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position.
Bricco teaches wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position (Bricco; Fig. 26; [0306] ceramic roller cones 108 and 110).


Regarding claim 8, Minshull in view of Streater and Bricco teach further comprising a plurality of rotating pins, wherein a pair of the plurality of rotating pins are arranged at intervals and on opposite ends on each milling block (Minshull; Fig. 1-4 and 6-8; swivel pins 16).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Streater US6681858 and Bricco et al. US20160046529 as applied to claim 1 above, and further in view of Barbera et al. US7367412 and Costa de Oliveira et al. US20190292897.
Regarding claim 3, Minshull in view of Streater and Bricco teach further comprising the milling blocks the running position (Minshull; Fig. 3).
Minshull in view of Streater and Bricco do not teach further comprising resilient members biasing the milling blocks toward the running position.
Barbera teaches resilient members biasing the milling blocks (Barbera; Fig. 4A and 6A; springs 82; abstract “the springs automatically pivots each roller cone”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the milling blocks as taught by Minshull in view of Streater and Bricco to include resilient members that bias the milling blocks as taught by Barbera for the purpose of providing a default state/configuration for the milling blocks to revert to when no forces are applied to the packer milling tool.
toward the running position.
Costa de Oliveira teaches biasing the milling blocks toward the running position (Costa de Oliveira; Fig. 1C, 2A, and 4A-4B; [0061] “The hole-opener 103, the stabilizer 107, or both, can include a retraction device 412, such as a spring, to return the wedge-shaped mandrel 408a and cones 202 or rollers 252 back into the retracted position once the hydraulic fluid has been removed from the expanded expansion member 406b.”; [0049] cones 202 of hole-opener 103 are extendable and retractable with the gauge or amount of extension being adjustable; [0027] “retraction spring”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the direction of the bias of the resilient members as taught by Minshull in view of Streater, Bricco, and Barbera to be towards the running position as taught by Costa de Oliveira for the purpose of returning the milling blocks/cones to the retracted position once hydraulic pressure is no longer applied to the milling blocks/cones from the surface/operator (Costa de Oliveira; [0061] “The hole-opener 103, the stabilizer 107, or both, can include a retraction device 412, such as a spring, to return the wedge-shaped mandrel 408a and cones 202 or rollers 252 back into the retracted position once the hydraulic fluid has been removed from the expanded expansion member 406b.”).

Regarding claim 4, Minshull in view of Streater, Bricco, Barbera, and Costa de Oliveira teach wherein the resilient members comprise springs (Barbera; Fig. 4A and 6A; springs 82; abstract “the springs automatically pivots each roller cone”).

Regarding claim 5, Minshull in view of Streater, Bricco, Barbera, and Costa de Oliveira teach wherein force applied to the milling body in a downhole direction compresses the springs .

Claim(s) 9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Streater US6681858, Barbera et al. US7367412, and Costa de Oliveira et al. US20190292897.
Regarding independent claim 9, Minshull discloses, in Figures 1-12,
A packer milling tool (Minshull; Fig. 1-12; underreamer 1) for removing a packer beyond a restriction in a casing of a wellbore (intended-use), the packer milling tool comprising: a milling body (Minshull; upper stabilizer body 6) with an outer diameter (Minshull; Fig. 7; outer diameter of upper stabilizer body 6); milling blocks (Minshull; cutters with cone arms 14 and roller cutters 22) positioned at intervals around a circumference of the milling body (Minshull; Fig. 1-12), each milling block pivotably attached to the milling body and pivotable between a running position (Minshull; Fig. 3) and a milling position (Minshull; Fig. 4); wherein the milling blocks have a rotational circumference with a rotational diameter that is less than the outer diameter of the milling body when in the running position (Minshull; Fig. 6-7; outer diameter of upper stabilizer body 6 has a larger rotational circumference than that of the milling blocks in the running/stored/retracted position) and the rotational diameter is more than the outer diameter of the milling body when in the milling position (Minshull; Fig. 4).
Minshull does not disclose the rotational diameter is less than the inner diameter of the casing when in the milling position; and resilient members biasing the milling blocks toward the running position.
Streater teaches the rotational diameter is less than the inner diameter of the casing when in the milling position (Streater; Fig. 4-5 sequence of milling a packer within a casing without milling the casing itself by having sufficient radial clearance).

Minshull in view of Streater does not teach resilient members biasing the milling blocks toward the running position.
Barbera teaches resilient members biasing the milling blocks (Barbera; Fig. 4A and 6A; springs 82; abstract “the springs automatically pivots each roller cone”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the milling blocks as taught by Minshull in view of Streater to include resilient members that bias the milling blocks as taught by Barbera for the purpose of providing a default state/configuration for the milling blocks to revert to when no forces are applied to the packer milling tool.
Minshull in view of Streater and Barbera do not teach further comprising resilient members biasing the milling blocks toward the running position.
Costa de Oliveira teaches biasing the milling blocks toward the running position (Costa de Oliveira; Fig. 1C, 2A, and 4A-4B; [0061] “The hole-opener 103, the stabilizer 107, or both, can include a retraction device 412, such as a spring, to return the wedge-shaped mandrel 408a and cones 202 or rollers 252 back into the retracted position once the hydraulic fluid has been removed from the expanded expansion member 406b.”; [0049] cones 202 of hole-opener 103 are extendable and retractable with the gauge or amount of extension being adjustable; [0027] “retraction spring”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the direction of the bias of the resilient members as taught by Minshull in view of Streater and Barbera to be towards the running position as taught by Costa 

Regarding claim 11, Minshull in view of Streater, Barbera, and Costa de Oliveira teach wherein the resilient members comprise springs (Barbera; Fig. 4A and 6A; springs 82; abstract “the springs automatically pivots each roller cone”).

Regarding claim 12, Minshull in view of Streater, Barbera, and Costa de Oliveira teach wherein force applied to the milling body in a downhole direction compresses the springs and moves the milling blocks to the milling position (Minshull; sequence of Figures 10-11; col. 4:49-51 “continued downward pressure”).

Regarding claim 14, Minshull in view of Streater, Barbera, and Costa de Oliveira teach a wash pipe (Minshull; Fig. 5; lower stabilizer portion 24 with flow channels 8) extending from a downhole end of the milling body (Minshull; Fig. 5).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Streater US6681858, Barbera et al. US7367412, and Costa de Oliveira et al. US20190292897 as applied to claim 9 above, and further in view of Bricco et al. US20160046529.
Regarding claim 13, Minshull in view of Streater, Barbera, and Costa de Oliveira teach wherein the milling blocks (Minshull; cutters with cone arms 14 and roller cutters 22) comprise a 
Minshull in view of Streater, Barbera, and Costa de Oliveira does not teach wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position.
Bricco teaches wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position (Bricco; Fig. 26; [0306] ceramic roller cones 108 and 110).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the milling blocks as taught by Minshull in view of Streater, Barbera, and Costa de Oliveira to be a non-metallic ceramic which yields a non-metallic outer surface as taught by Bricco for the purpose of providing a milling block that has more heat-resistance during milling/drilling in higher temperature wellbore applications than a milling block that has a metallic outer surface.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Campbell et al. US7448446, Streater US6681858, Barbera et al. US7367412, and Costa de Oliveira et al. US20190292897.
Regarding independent claim 17, Minshull discloses, in Figures 1-12,
A method (Fig. 1-12; underreamer 1) for milling in a wellbore (intended-use), the method comprising: identifying a wellbore (rock 36); lowering a packer milling tool (Fig. 1-12; underreamer 1) into the wellbore with milling blocks of the packer milling tool in running position (Fig. 3) in which a distance from an axis of the packer milling tool to outer portions of the milling blocks is less than a distance from the axis of the packer milling tool to an outer surface of a body of the packer milling tool (Fig. 6-7; outer diameter of upper stabilizer body 6 has a larger rotational circumference than that of the milling blocks in the running/stored/retracted position); 
Minshull does not disclose identifying a wellbore with a restriction in a casing of the wellbore; lowering a packer milling tool into the wellbore past the restriction; A method for milling a packer in a wellbore; the distance from the axis of the packer milling tool to outer portions of the milling blocks is less than a radius of the casing of the wellbore; and milling the packer in the wellbore; wherein applying the force in the downhole direction to the packer milling tool to open the milling blocks to the milling position comprises applying sufficient force to overcome compress resilient members biasing the milling blocks toward the running position.
Campbell teaches identifying a wellbore with a restriction in a casing of the wellbore (col. 4:29-31 milling operations below a restriction; col. 2:13-14 restriction set in a relatively larger diameter casing); lowering a packer milling tool into the wellbore past the restriction (col. 4:29-31 milling operations below a restriction).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Minshull to include lowering the packer milling tool past a restriction in a casing as taught by Campbell for the purpose of improving and increasing the versatility of the packer milling tool by sizing it to fit within casing environments that have various restrictions within the casing that reduce the drift diameter and/or the inner diameter of the casing.
Minshull in view of Campbell does not disclose A method for milling a packer in a wellbore; the distance from the axis of the packer milling tool to outer portions of the milling blocks is less than a radius of the casing of the wellbore; and milling the packer in the wellbore; wherein applying the force in the downhole direction to the packer milling tool to open the milling to overcome compress resilient members biasing the milling blocks toward the running position.
Streater teaches A method for milling a packer in a wellbore (Fig. 4-5 sequence of milling a packer within a casing without milling the casing itself by having sufficient radial clearance); the distance from the axis of the packer milling tool to outer portions of the milling blocks is less than a radius of the casing of the wellbore (Fig. 4-5 sequence of milling a packer within a casing without milling the casing itself by having sufficient radial clearance); and milling the packer in the wellbore (Fig. 4-5 sequence of milling a packer within a casing without milling the casing itself by having sufficient radial clearance).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the milling method and the relative diameters/distances/radiuses as taught by Minshull in view of Campbell to include milling a packer and so that the distance is less than the radius of the casing when in the milling position as taught by Streater for the purpose of preventing unintentional damage to the casing while milling out the packer.
Minshull in view of Campbell and Streater does not teach wherein applying the force in the downhole direction to the packer milling tool to open the milling blocks to the milling position comprises applying sufficient force to overcome compress resilient members biasing the milling blocks toward the running position.
Barbera teaches to overcome compress resilient members biasing the milling blocks (Barbera; Fig. 4A and 6A; springs 82; abstract “the springs automatically pivots each roller cone”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the milling blocks as taught by Minshull in view of Campbell and Streater to include resilient members that bias the milling blocks as taught by Barbera for the purpose of providing a default state/configuration for the milling blocks to revert to when no forces are applied to the packer milling tool.
toward the running position.
Costa de Oliveira teaches biasing the milling blocks toward the running position (Costa de Oliveira; Fig. 1C, 2A, and 4A-4B; [0061] “The hole-opener 103, the stabilizer 107, or both, can include a retraction device 412, such as a spring, to return the wedge-shaped mandrel 408a and cones 202 or rollers 252 back into the retracted position once the hydraulic fluid has been removed from the expanded expansion member 406b.”; [0049] cones 202 of hole-opener 103 are extendable and retractable with the gauge or amount of extension being adjustable; [0027] “retraction spring”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the direction of the bias of the resilient members as taught by Minshull in view of Campbell, Streater, and Barbera to be towards the running position as taught by Costa de Oliveira for the purpose of returning the milling blocks/cones to the retracted position once hydraulic pressure is no longer applied to the milling blocks/cones from the surface/operator (Costa de Oliveira; [0061] “The hole-opener 103, the stabilizer 107, or both, can include a retraction device 412, such as a spring, to return the wedge-shaped mandrel 408a and cones 202 or rollers 252 back into the retracted position once the hydraulic fluid has been removed from the expanded expansion member 406b.”).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minshull US7730974 in view of Campbell et al. US7448446, Streater US6681858, Barbera et al. US7367412, and Costa de Oliveira et al. US20190292897 as applied to claim 17 above, and further in view of Bricco et al. US20160046529.
Regarding claim 22, Minshull in view of Campbell, Streater, Barbera, and Costa de Oliveira teach wherein the milling blocks (Minshull; cutters with cone arms 14 and roller cutters 
Minshull in view of Campbell, Streater, Barbera, and Costa de Oliveira does not teach wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position.
Bricco teaches wherein the milling blocks comprise a non-metallic outer surface oriented radially outward when the milling blocks are in the milling position (Bricco; Fig. 26; [0306] ceramic roller cones 108 and 110).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the milling blocks as taught by Minshull in view of Campbell, Streater, Barbera, and Costa de Oliveira to be a non-metallic ceramic which yields a non-metallic outer surface as taught by Bricco for the purpose of providing a milling block that has more heat-resistance during milling/drilling in higher temperature wellbore applications than a milling block that has a metallic outer surface.

Allowable Subject Matter
Claims 7, 16, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Smith US2947362 teaches, in Figure 1, an inner spear assembly 11 connected to a washover pipe 10. 
The U.S. patent document Sullivan et al. US9453374 teaches that a fishing string 200 can have a combination of mills, packer mills, wash pipes, and spears (col. 16:45-51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/16/22